DETAILED ACTION
This Office Action is in response to Amendment filed January 25, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka et al. (US 9,664,952) in view of Cho et al. (US 2015/0102293)
Regarding claim 1, Nagaoka et al. disclose a display apparatus (Title) comprising: a display substrate (31A in Fig. 7); a display (35; liquid crystal display element) (col. 9, lines 11-12) on the display substrate, the display comprising a display device (portion or entirety of liquid crystal display element 35); a sealing substrate (32A) on the display substrate; a sealing member (41; sealing layer) (col. 7, lines 12-13) bonding the display substrate and the sealing substrate, the sealing member surrounding the display; a first metal line (inner uneven structure 43) (col. 8, lines 63-64) entirely beneath the sealing member and surrounding the display (35); a second metal 
Nagaoka et al. differ from the claimed invention by not comprising one or more connectors connecting the first metal line and the second metal line with each other.
Nagaoka et al. further disclose that the uneven structures 43 can have an exemplary ladder pattern (Fig. 9) (col. 9, lines 58-63).
Further, Cho et al. disclose a display apparatus (Figs. 2, 3 and 5) comprising a display substrate (110 in Figs. 3 and 5B), a display (device within sealing material 310) on the display substrate, the display comprising a display device, a sealing substrate (500) on the display substrate, a sealing member (310) bonding the display substrate and the sealing substrate, the sealing member surrounding the display (Fig. 2), a first metal line (inner line portion of 320 or 330 along up and down direction in Fig. 5A) ([0125]), a second metal line (outer line portion of 320 or 330 along up and down direction in Fig. 5A) on the display substrate (110) and spaced apart from the first metal 
Since both Nagaoka et al. and Cho et al. teach a display apparatus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the uneven structures 43 disclosed by Nagaoka et al. can have a ladder pattern disclosed by Cho et al., because (a) the pattern shown in Fig. 5 of Cho et al. looks more like a ladder than the parallel metal lines shown in Fig. 9 of Nagaoka et al., (b) the ladder pattern shown in Fig. 5 of Cho et al. appears to be a combination of the patterns shown in Figs. 9 and 10 of Nagaoka et al., and (c) the combined display apparatus would better prevent moisture from getting into the display, which would improve performance and lifetime of the display device.
Regarding claim 2, Nagaoka et al. in view of Cho et al. further disclose that the second metal line (middle or outer 43) comprises a first portion extending in a lengthwise direction of the display (Fig. 9 of Nagaoka et al.) and a second portion extending in a widthwise direction of the display (portion of 320 between two adjacent 320a or portion of 330 between two adjacent 330a in Fig. 5A along up and down direction in Cho et al.).
Regarding claim 7, Nagaoka et al. in view of Cho et al. differ from the claimed invention by not further disclosing that the display comprises a thin film transistor comprising a gate electrode, a source electrode, and a drain electrode, and a capacitor comprising a plurality of capacitor electrodes; and the first metal line and the second metal line are on a same layer as any one of the gate electrode, the source electrode, the drain electrode, and the plurality of capacitor electrodes.
inherently comprising a plurality of capacitor electrodes, because a capacitor needs at least two electrodes to function as a capacitor, and the first metal line and the second metal line are on a same layer as any one of the gate electrode, the source electrode, the drain electrode, and the plurality of capacitor electrodes, because the first metal line 320 and the second metal line 330 of Cho et al. are on a same layer as the gate electrode 114 in Fig. 3.
Since both Nagaoka et al. and Cho et al. teach a display apparatus, it would have been obvious ton one of ordinary skill in the art before the effective filing date of the claimed invention that the display disclosed by Nagaoka et al. can comprise the display structure disclosed by Cho et al., because the display structure disclosed by Cho et al. including the thin film transistor and the capacitor has been commonly employed in forming a display apparatus to control a display element of the display apparatus.
Regarding claim 8, Cho et al. further disclose that the first metal line (inner line portion of 320 or 330 along up and down direction in Fig. 5A) and the second metal line (outer line portion of 320 or 330 along up and down direction in Fig. 5A) comprise a same material as a material in any one of the gate electrode, the source electrode, the drain electrode, and the plurality of capacitor electrodes, because the first metal line 320 and the second metal line 330 of Cho et al. are formed together with the gate electrode 114 as shown in Fig. 3.

Regarding claim 12, Nagaoka et al. in view of Cho et al. differ from the claimed invention by not showing that the first metal line is spaced from the second metal line by 30 µm or more.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first metal line can be spaced from the second metal line by 30 µm or more, because (a) the distance between the first and second metal line depends on the width of the first metal line 320 or the second metal line 330 of Cho et al., which should be optimized to improve effective seal width ([0066] of Cho et al.), (b) the distance between the first and second metal line would also depend on the overall lateral size of the display apparatus, and thus when the display apparatus is large, the distance between the first and second metal line would also increase, and thus can overlap with the claimed range, and (c) the claim is prima facie obvious without showing that the claimed range of the separation between the first metal line and the second metal line achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 13, Nagaoka et al. in view of Cho et al. differ from the claimed invention by not showing that the sealing member comprises glass frit.
Cho et al. further disclose that the sealing member (310 in Fig. 5B) comprises glass frit ([0103] and [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the sealing member can comprise glass frit, because glass frit has been one of the most commonly employed sealing member materials in forming a display apparatus due to its low cost and ease of manufacturing process. 
Regarding claim 14, Nagaoka et al. in view of Cho et al. differ from the claimed invention by not showing that the display device is an organic light-emitting device comprising a first electrode, an intermediate layer comprising an organic light-emitting layer, and a second electrode consecutively stacked on one another, respectively.
Nagaoka et al. further disclose an organic light-emitting device (Figs. 27-30), comprising a first electrode (38A; first electrode in Fig. 30), an intermediate layer comprising an organic light-emitting layer (38B; organic layer), and a second electrode (38E; second electrode layer) consecutively stacked on one another, respectively.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the display device can be an organic light-emitting device as shown in Figs. 27-30 of Cho et al. having the structure shown in Fig. 30 of Nagaoka et al. or Fig. 3 of Cho et al., because (a) a liquid crystal display and an organic light-emitting device display have been commonly formed as a display apparatus, and (b) the configuration shown by Nagaoka et al. and Cho et al. has been commonly employed in forming an organic light-emitting device.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection, especially because the newly presented limitations fail to comply with the written description requirement and are also indefinite.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwak (US 9,312,509)
Lee et al. (US 9,891,475)
Lee et al. (US 2012/0002145)
Jung et al. (US 8,421,983)
Sakakura et al. (US 7,486,368)

Lee et al. (US 6,958,801)
Chung et al. (US 6,839,122)
Fukuchi (US 5,396,356)
Park et al. (US 6,982,779)
Wang et al. (US 9,372,367)
Cho et al. (US 9,741,783)
Chan et al. (US 2007/0291216)

Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

March 18, 2021